El Juez Asociado Señoe De Jesús
emitió la opinión del tribunal.
El peticionario solicita que expidamos nn auto de mandamus ordenando al demandado que proceda a sobreseer la cansa criminal número 12590, seguida contra él por un su-puesto delito de asesinato en primer grado. Basa su con-tención el peticionario en que para responder de dicho de-lito fue arrestado el 30 de enero de 1942 y que la acusación no fue radicada basta el 9 de abril siguiente, habiendo trans-currido con exceso y sin justa causa el término de sesenta días dentro del cual, a partir de la fecha del arresto, debió radicarse la acusación de conformidad con el inciso 1, ar-tículo 448, del Código de Enjuiciamiento Criminal.  Se ha sostenido repetidamente por este tribunal que los térmi-' nos a que se contrae el citado precepto legal son imperati-vos,  y que, demostrada la expiración del término, la dis-creción del tribunal sentenciador queda limitada a determi-nar si las causas alegadas por el fiscal o conocidas por la corte de otra manera, son o no suficientes para justificar la tardanza. El Pueblo v. Ayala, 19 D.P.R. 936; Dyer v. Rossy, 23 D.P.R. 772, y Pueblo v. Díaz, ante, pág. 540.
 Sin embargo, este derecho constitucional a un juicio rápido, garantizado por el artículo 2 de nuestra Ley Orgá-nica, como cualquier otro privilegio que no sea de carácter jurisdiccional, puede ser renunciado (waived) por el acu-*626sado. People v. Hawkins, 127 Cal. 372, 59 P. 697; Hernández v. State (1932, Ariz.) 11 P. (2d) 356; Pueblo v. Quilichini et als., 7 D.P.R. 215.
Y de la propia petición de mandamus aparece qne no obstante haberse radicado la acusación después de ven-cido el plazo de sesenta días antes aludido, el acusado, en la fecha señalada para su lectura (arraignment), presentó una moción sobre especificaciones, y siéndole denegada, formuló excepción perentoria con idéntico resultado, no siendo hasta ■después de denegadas ambas alegaciones que el acusado pre-sentó la moción solicitando el sobreseimiento de la causa.
Las dos alegaciones presentadas por el acusado, es decir, la moción sobre especificaciones y la excepción perentoria, son perfectamente compatibles con una acusación radicada dentro del término legal. A nuestro juicio, el acusado, al radicar la moción sobre archivo y sobreseimiento con poste-rioridad a la presentación de las dos alegaciones antes men-cionadas, implícitamente renunció al privilegio concedídole por el artículo 448 del Código de Enjuiciamiento Criminal.
Por consiguiente, actuó correctamente la corte a quo al negarse a sobreseer la acusación, y no existiendo por parte de la recurrida el deber ministerial cuyo cumplimiento exige el peticionario a través de su petición de mandamus, procede desestimar la solicitud y denegar la expedición del au,to.
El Juez Asociado Sr. Travieso no intervino.